PER CURIAM.
In this bar disciplinary case, Mr. Blas Pa-drino has filed a petition for review of the referee’s report which recommended that he be disbarred. We are unable to discern any error in the referee’s report. The referee’s recommendation is consistent with similar cases. The Florida Bar v. Prevatt, 609 So.2d 37 (Fla.1992).
We accordingly disbar Blas E. Padrino from the practice of law and he is enjoined from the practice of law in Florida until readmitted to The Florida Bar. Judgment for costs in the amount of $2,275.69 is entered for The Florida Bar against Blas E. Padrino for which let execution issue. We authorize Mr. Padrino to initiate his readmission application June 5,1998.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.